Holmes, J.,
concurring. I am in full agreement with most of the First Amendment legal principles expressed by the majority, but will comment briefly upon one aspect of the trial court’s orders, that which prohibits the publishing of the names of the jurors.
It is true that the names and addresses of those persons who are called to be potential jurors in a given case are contained in the jury commissioner’s files, and as such are public records. The publishing of such information may not ordinarily be restrained by a trial court. Additionally, jurors’ names and addresses revealed in open court may be published with impunity.
However, a trial court may, under proper circumstances, determine not to reveal the names of prospective jurors as they are individually called upon voir dire, and to continue to conceal the names and addresses of those actually selected for the jury. The trial court, in a given highly publicized and highly volatile case, may determine that countervailing considerations may outweigh the press’s First Amendment rights. Among those considerations are the accused’s Fourteenth Amendment due process right to a fair trial, Sheppard v. Maxwell (1966), 384 U.S. 333, and the jurors’ interest in privacy and protection from danger and harassment, see, e.g., United States v. Gurney (C.A.5, 1977), 558 F. 2d 1202, certiorari denied sub now,. Miami Herald Publishing Co. v. Krentzman (1978), 435 U.S. 968.
Where there is great potential of jury harassment or harm, the forces in conflict may be very plain and easily understood by the trial court and it may issue a protective order to protect the integrity and impartiality of the jury in such a high-profile case. No such concerns for the jury were shown in the instant case. Therefore, the order of the trial court regarding nondisclosure of the jurors’ names went beyond the necessities of this matter.